Citation Nr: 0708185	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  99-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
headaches.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1990 to January 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1998 and February 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in January 2003, October 2003, and December 2005, 
and that development was completed.  The case has since been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has not been shown to currently have a 
psychiatric disorder that is causally or etiologically 
related to service or to a service-connected disorder.

3.  The veteran is currently assigned a 30 percent disability 
evaluation for optic neuropathy of the right optic nerve due 
to herpes zoster; a 30 percent disability evaluation for 
headaches, manifestation of herpes zoster, shingles; a 30 
percent disability evaluation for status post excision of 
inclusion cyst of the right forehead due to herpes zoster, 
shingles; a 10 percent disability evaluation for status post 
excision right cuboid exostosis with a history of neuroma and 
complaints of pain; a 10 percent disability evaluation for 
hypertension; a 10 percent disability evaluation for mild 
lower lumbar spine degenerative change manifested as facet 
hypertrophy bilaterally associated with status post excision 
right cuboid exostosis; a 10 percent disability evaluation of 
a left medial meniscus tear associated with status post 
excision right cuboid exostosis; a 10 percent disability 
evaluation for tinnitus associated with herpes zoster, 
shingles; and, a noncompensable evaluation for a left foot 
strain.

4.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) 
(2006). 

2.  The criteria for entitlement to a TDIU have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
connection with his claim for entitlement to TDIU in May 
2004, prior to the initial decision on the claim in February 
2005, as well as in June 2005 and May 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in connection with the claim for entitlement to 
TDIU and to decide the appeal would not be prejudicial to the 
claimant.

With respect to the claim for service connection for a 
psychiatric disorder, the Board acknowledges that the RO did 
not provide the veteran with notice prior to the initial 
rating decision in November 1998.  Nevertheless, the RO did 
later send the veteran letters in May 2004 and May 2006 in 
connection with that claim, which met the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claim for service connection was readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the May 2004, June 2005, and May 2006 notice letters about 
the information and evidence that is necessary to 
substantiate his claims for service connection and for 
entitlement to TDIU.  Specifically, the May 2004 and May 2006 
letters stated that that the evidence must show that he had 
an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  In addition, the May 
2004 letter notified the veteran that he may be entitled to 
compensation at the 100 percent rate if he is unable to 
secure and follow a substantially gainful occupation solely 
due to his service-connected disabilities.  The letter 
indicated that in order to qualify for a total disability 
rating he must have: one service-connected disability ratable 
at 60 percent or more; or two or more service-connected 
disabilities with at least one ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
disability rating to 70 percent or more.  The June 2005 and 
May 2006 letters also provided a similar explanation of the 
evidence needed to substantiate the claim for entitlement to 
TDIU.  Additionally, the March 1999 and May 2005 statements 
of the case (SOC) and the August 1999, March 2000, February 
2005, and July 2006 Supplemental Statements of the Case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the May 2004, June 2005, and May 
2006 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claims 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2004, June 2005, and May 2006 letters notified the 
veteran that he should inform VA about any additional 
information or evidence that he would like the agency to 
obtain.  The May 2004, June 2005, and May 2006 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2004 and June 2005 letters 
informed the veteran that it was still his responsibility to 
support his claims with appropriate evidence.  The May 2004, 
June 2005, and May 2006 letters further stated that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOCs, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that letters were sent to the veteran in March 2006 and May 
2006 informing him that a disability rating was assigned when 
a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letters also explained how disability ratings 
and effective dates were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded VA examinations in 
October 2004, May 2005, May 2006, and June 2006.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.





I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
psychiatric disorder.  His service medical records are 
negative for any complaints, treatment, or diagnosis of a 
psychiatric disorder, and he did not seek treatment for such 
a disorder for many years following his separation from 
service.  In fact, a May 1994 VA general medical examination 
found the veteran's psychiatric status to be normal, and 
private medical records dated in March 1996 also indicated 
that his mental status was normal.  Therefore, the Board 
finds that a psychiatric disorder did not manifest during 
service or for many years thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a 
psychiatric disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a psychiatric disorder is itself evidence which tends to show 
that a psychiatric disorder did not have its onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of a psychiatric disorder to 
the veteran's military service or to a service-connected 
disorder.  The Board does acknowledge that VA medical records 
dated in September 2001 and January 2002 indicated that a 
depression screen had been positive.  However, the October 
2004 VA examiner stated that the veteran did not meet any 
criteria for the presence of a mental disorder.  He indicated 
that the veteran's MMPI-2 was invalid and reflected a profile 
similar to those of persons who are intentionally attempting 
to feign a mental disorder diagnosis.  Similarly, the 
November 2004 VA examiner opined that the veteran did not 
have depression or any other psychiatric disorder caused by 
his service-connected medical conditions.  The November 2004 
VA examiner further stated that the veteran's symptoms did 
not rise to a level that would establish a DSM-IV diagnosis.  
Thus, the medical evidence of record does not establish that 
the veteran has a current diagnosis of a psychiatric 
disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary). Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Because the medical evidence does not establish 
that the veteran has a current diagnosis, the Board finds 
that the veteran is not entitled to service connection for a 
psychiatric disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a psychiatric disorder is not warranted.  The 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
II.  TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2006).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran is currently assigned a 30 percent 
disability evaluation for optic neuropathy of the right optic 
nerve due to herpes zoster; a 30 percent disability 
evaluation for headaches, manifestation of herpes zoster, 
shingles; a 30 percent disability evaluation for status post 
excision of inclusion cyst of the right forehead due to 
herpes zoster, shingles; a 10 percent disability evaluation 
for status post excision right cuboid exostosis with a 
history of neuroma and complaints of pain; a 10 percent 
disability evaluation for hypertension; a 10 percent 
disability evaluation for mild lower lumbar spine 
degenerative change manifested as facet hypertrophy 
bilaterally associated with status post excision right cuboid 
exostosis; a 10 percent disability evaluation of a left 
medial meniscus tear associated with status post excision 
right cuboid exostosis; a 10 percent disability evaluation 
for tinnitus associated with herpes zoster, shingles; and, a 
noncompensable evaluation for a left foot strain.  The Board 
notes that for the purpose of one 60 percent disability or 
one 40 percent disability in combination, the following will 
be considered as one disability: disabilities of one or both 
upper extremities or of one or both lower extremities, 
including the bilateral factor, if applicable; disabilities 
resulting from common etiology or a single accident; 
disabilities affecting a single body system; multiple 
injuries incurred in action; or, multiple disabilities 
incurred as a prisoner of war.  As such, the veteran has at 
least one disability ratable at 40 percent or more with a 
combined disability rating of 80 percent.  Therefore, he does 
meet the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a).

However, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The Board does observe that the veteran has reported being 
unemployed since August 2001.  However, the fact that the 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  As noted above, the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

The Board does acknowledge that the June 2006 VA examiner 
indicated that the veteran experienced approximately four to 
five headaches per month that were incapacitating and that 
were potential occupational limitations due to increased 
tardiness and/or absenteeism as well as decreased 
concentration caused by the pain.  The examiner also stated 
that occupational activities requiring prolonged weight-
bearing would be functionally limited by his bilateral foot 
disorder and that activities requiring exertion from an 
occupational standpoint, such as bending, lifting, and 
twisting, would be limited due to his low back disorder.  He 
similarly opined that exertional occupational activities 
requiring weight-bearing, walking, climbing, bending, 
squatting, or kneeling would be functionally limited by the 
veteran's left knee disorder.  However, the examiner merely 
stated that the veteran was limited by his headaches, foot 
disorder, low back disorder, and left knee disorder and did 
not indicate that he was entirely incapable of securing some 
form of employment.  In fact, there is no probative evidence 
of record to suggest that the veteran is incapable of 
performing sedentary work or other forms of similar work.  
Therefore, the Board finds that there is no objective medical 
evidence of record showing that the veteran's service-
connected disabilities alone would render him unemployable. 

Thus, the Board concludes that while the veteran undoubtedly 
has industrial impairment as a result of his service-
connected disabilities, as evidenced by his combined 80 
percent disability evaluation, the evidence does not show 
that these service-connected disorders preclude gainful 
employment.  The Board would note that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2006).  Based on a review of 
the evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the veteran's disorders 
under the VA Schedule for Rating Disabilities accurately 
reflect the veteran's overall impairment to his earning 
capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

Service connection for a psychiatric disorder is denied. 

A total disability evaluation based upon individual 
unemployability due to service-connected disabilities is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


